        Case 4:19-cv-00401-CRW-CFB Document 19 Filed 03/30/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA
                                CENTRAL DIVISION


JASON CARTER,                                        Case No. 4:19-cv-00401-CRW-CFB

        Plaintiff,

v.

MARK LUDWICK, Agent of Iowa
Department of Criminal Investigation, in             DEFENDANTS MARION
his official capacity;                               COUNTY, IOWA’S AND REED
                                                     KIOUS’S RULE 12(b)(6) PRE-
MARION COUNTY, IOWA;                                 ANSWER MOTION TO DISMISS
                                                     PLAINTIFF’S AMENDED
REED KIOUS, Marion County Deputy                     COMPLAINT
Sheriff in his individual capacity;

BILLY GENE CARTER,

        Defendants.


        COMES NOW Defendants, Marion County, Iowa and Reed Kious, Marion

County Deputy Sheriff in his individual capacity, by and through undersigned counsel,

and for their Rule 12(b)(6) Pre-Answer Motion to Dismiss Plaintiff’s Amended

Complaint, state as follows:

        1.     Plaintiff filed his initial Complaint on December 12, 2019.

        2.     Plaintiff subsequently filed his First Amended Complaint on December 20,

2019.

        3.     Plaintiff’s Amended Complaint arises from the underlying criminal

investigation, criminal trial, and civil trial that arose from the murder of Plaintiff’s
     Case 4:19-cv-00401-CRW-CFB Document 19 Filed 03/30/20 Page 2 of 5



mother, Shirley Carter. Plaintiff was identified by law enforcement as a person of

interest in the murder. While the criminal investigation was ongoing, Plaintiff’s father,

Bill, brought a wrongful death action against him for the death of Shirley. Plaintiff was

found civilly liable by the jury. Plaintiff was later arrested and criminally charged with

the murder of Shirley Carter, but was subsequently acquitted in the criminal trial.

       4.      In his Amended Complaint, Plaintiff alleges ten (10) causes of action

against Marion County and/or Reed Kious:

            a. Count I: 42 U.S.C. § 1983 Claim for Wrongful Arrest

            b. Count II: 42 U.S.C. § 1983 Claim for Due Process Violation—
               Concealment of Evidence

            c. Count III: 42 U.S.C. § 1983 Claim for Monell Liability

            d. Count IV: 42 U.S.C. § 1983 Claim for Conspiracy

            e. Count V: 42 U.S.C. § 1985(2) Claim for Obstruction of Justice

            f. Count VI: 42 U.S.C. § 1985(2) Claim for Witness Tampering

            g. Count VII: 42 U.S.C. § 1985(3) Claim for Conspiracy

            h. Count VIII: Malicious Prosecution

            i. Count IX: Abuse of Process

            j. Count X: Negligent and Wrongful Investigation

       In addition, Plaintiff also included a claim for punitive damages against all

Defendants.

       5.      Federal Rule of Civil Procedure 12(b)(6) authorizes this Court to dismiss

any Complaint failing to “state a claim upon which relief can be granted” and, in order to


                                            -2-
       Case 4:19-cv-00401-CRW-CFB Document 19 Filed 03/30/20 Page 3 of 5



survive a Rule 12(b)(6) motion, a Complaint must “contain sufficient factual material

matter, accepted as true, to ‘state a claim to relief that is plausible on its fact.’” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcraft v. Iqbal, 556 U.S. 662,

678–79 (2009).

       6.     As is explained in greater detail in Defendants’ Brief in Support of this

Rule 12(b)(6) Pre-Answer Motion to Dismiss, Plaintiff’s Amended Complaint is an

impermissible “shotgun pleading” and fails to present any justiciable causes of action

against Marion County, Iowa or Reed Kious.

       7.     The Defendants move under Federal Rule of Civil Procedure 12(b)(6) to

dismiss Plaintiff’s Amended Complaint as each of Plaintiff’s claims fail as a matter of

law.

       8.     Pursuant to Local Rule 7(d), a Brief in support of this Motion is filed

contemporaneously herewith.

       WHEREFORE, Defendants, Marion County, Iowa and Reed Kious, Marion

County Deputy Sheriff in his individual capacity respectfully request the Court grant their

Pre-Answer Motion to Dismiss.




                                           -3-
      Case 4:19-cv-00401-CRW-CFB Document 19 Filed 03/30/20 Page 4 of 5



                        BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.


                        By:   /s/ Jason C. Palmer
                              Jason C. Palmer AT0006089
                              801 Grand Avenue, Suite 3700
                              Des Moines, IA 50309-2727
                              Phone: (515) 243-4191
                              Fax: (515) 246-5808
                              E-Mail: palmer.jason@bradshawlaw.com

                        ATTORNEY FOR MARION COUNTY, IOWA;
                        REED KIOUS, Marion County Deputy Sheriff in his
                        individual capacity;

Original filed.

Copy to:

Glen S. Downey
LAW OFFICES OF GLEN S. DOWNEY
5214 Ingersoll Avenue
Des Moines, IA 50312
Tel: (412) 865-7110
Fax: (515) 259-7599
glen@downey-law.net

Christine E. Branstad
BRANSTAD & OLSON LAW OFFICES
2501 Grand Ave. Suite A
Des Moines, IA 50312
Telephone: (515) 224-9595
Facsimile: (515) 281-1474
Email: Branstad@BranstadLaw.com

Alison F. Kanne
WANDRO & ASSOCIATES, P.C.
2501 Grand Ave. Suite B
Des Moines, IA 50312
Telephone: (515) 281-1475
Facsimile: (515) 281-1474
Email: akanne@2501grand.com


                                     -4-
     Case 4:19-cv-00401-CRW-CFB Document 19 Filed 03/30/20 Page 5 of 5




ATTORNEYS FOR PLAINTIFF

Mark E. Weinhardt
David N. Fautsch
THE WEINHARDT LAW FIRM
2600 Grand Avenue, Suite 450
Des Moines, IA 50312
Telephone: (515) 244-3100
E-mail: mweinhardt@weinhardtlaw.com
        dfautsch@weinhardtlaw.com

ATTORNEYS FOR DEFENDANT BILL GENE CARTER


Jeffrey C. Peterzalek
Tessa Register
OFFICE OF THE ATTORNEY GENERAL OF IOWA
1305 E. Walnut Street
Des Moines, IA 50309
Telephone: (515) 281-5164
E-mail: jeffrey.peterzalek@ag.iowa.gov
        Tessa.Register@ag.iowa.gov

ATTORNEYS FOR DEFENDANT MARK LUDWICK




                                       CERTIFICATE OF SERVICE
    The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
    one of the attorneys of record for all parties to the above-entitled cause by serving the same on
    such attorney at his/her respective address/fax number as disclosed by the pleadings of record
    herein, on the 30th of March, 2020 by:

       U.S. Mail                              FAX
       Hand Delivered                         UPS
       Federal Express                        Other: E-file

    /s/ Linda Righi




                                                                     -5-
